IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               :   No. 130 EAL 2018
                                             :
                     Respondent              :
                                             :   Petition for Allowance of Appeal from
                                             :   the Unpublished Memorandum and
              v.                             :   Order of the Superior Court at No.
                                             :   431 EDA 2016 entered on February
                                             :   23, 2018, quashing the Order of the
 THOMAS TINSLEY,                             :   Philadelphia County Court of Common
                                             :   Pleas at No. CP-51-CR-0011849-
                     Petitioner              :   2013 entered on January 21, 2016


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of June, 2019, the Petition for Allowance of Appeal is

GRANTED. The Superior Court’s order is VACATED and the matter is REMANDED to

the Superior Court for further consideration in light of our decision in Commonwealth v.

Perfetto, ___A.3d ___, 2019 WL 1866653 (Pa. April 26, 2019).